Territory of Michigan, to wit,
Know all men by these presents that We Thomas Jones and William Mc Scott of the district of Detroit, in the territory of Michigan, are held & *20firmly bound to James May Esqr Marshall of the Said territory of Michigan, in the Sum of eight hundred dollars, to be paid to the Said James May, or his certain attorney, his executors, administrators or assigns, for which payment well & truly to be made, We bind ourselves and each of us by himself for and in the whole, our heirs, executors & administrators firmly by these presents Sealed with our Seals dated the Seventh day of august one thousand eight hundred five.
The condition of this obligation is Such that if the above bound Thomas Jones do appear before the Judges of the Supreme Court of the territory of Michigan, at Detroit, on the third Monday in September next, to answer Robert Abbott of a plea of trespass on the Case to the damage of the Said Robert Abbott in the Sum of four hundred dollars, and not depart the Said Court without leave, then this obligation to be void, otherwise to be & remain in full force & virtue.
Signed, Sealed & delivered in the presence of
Peter Audrain
Thos. Jones
Wm M. Scott
N° 2
Affidavit of Robert Abbott
filed 17th Septber 1805.
[Case 9, Paper 3]
Michigan Territory to wit—Be it remembered that on this seventeenth day of September in the year of our Lord one thousand eight hundred and Five came personally before me Frederic Bates Esquire Senior assistant Judge of the Supreme Court of the Territory aforesaid—Robert Abbott who after being duly sworn on the holy evangalest of Almighty God de-poseth and Saith that Thomas Jones of Post Vincennes in the Indiana Territory of the United States is now and has been for these two years past Justly and truly indebted to this deponant in the Sum of Two hundred dollars Lawful money of the said United States for the sale and delivery of a certain negro weoman which at the time of Sale was held by the said de-ponant as a slave by virtue of a certain treaty between his Britanic Majesty and the government of the said United States— Robt Abbott
*21Subscribed and sworn before me at Detroit this seventeenth day of September one thousand eight hundred five. F. Bates

[In the handwriting of Peter Audrain]


[In the handwriting of Elijah Brush]


[In the handwriting of Frederick Bates]